Citation Nr: 9929712	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  94-33 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a dental disorder for 
purposes of eligibility for outpatient dental treatment at VA 
expense.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty for training from March to 
September 1961 and active duty from October 1961 to August 
1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 decision of 
the Department of Veterans Affairs Medical Center in 
Milwaukee, Wisconsin, which denied a claim of entitlement to 
outpatient dental care at VA expense.  This claim returns to 
the Board following Board remand in June 1997 for additional 
development.  Denial of the claim was confirmed and continued 
after additional development was completed.

The veteran requested a hearing before the Board.  A Travel 
Board hearing was conducted at the RO in June 1999.

The Board notes that the veteran submitted additional 
evidence, including statements from two former fellow 
servicemembers, in July 1999, following his June 1999 hearing 
before the Board, together with a valid waiver of his right 
to have the additional evidence reviewed by the agency of 
local jurisdiction prior to any Board determination.  38 
C.F.R. § 20.1304 (1998).  The Board may proceed, reviewing 
all evidence of record.


FINDINGS OF FACT

1.  There is no medical or dental evidence or opinion that 
the veteran incurred dental trauma in service.

2.  There is no medical or dental evidence that the veteran 
has a current dental disability due to dental trauma or due 
to any dental treatment or condition in service other than 
replaceable missing teeth.  



CONCLUSION OF LAW

The claim of entitlement to service connection for a dental 
disorder, including dental trauma, for treatment purposes, is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.381 (1999); 38 C.F.R. §§ 3.381, 4.149, 4.150, 
17.161 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he sustained dental trauma in 
service, or underwent extraction of molars.  He contends that 
he is entitled to VA outpatient dental treatment, or to 
outpatient dental treatment at VA expense, as a result of the 
injuries, disorders, or extractions in service.  The Board 
notes that, where a veteran has replaceable missing teeth at 
the time of service discharge, the veteran is entitled to 
one-time VA outpatient dental treatment, if the veteran 
applies for such treatment within one year after service 
separation.  The Board notes that the veteran apparently 
first sought VA dental treatment in about 1990, many years 
after the one-year period for one-time treatment lapsed.  
However, the veteran has stated that he has received some VA 
dental care during VA inpatient hospitalization.  The veteran 
does not contend that he is eligible for one-time dental 
treatment for a noncompensable dental disorder under 
38 C.F.R. § 17.161(b) ("Class II" treatment).  

38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161 authorize dental 
treatment for compensable service-connected dental disorders, 
including very severe disabilities such as loss of all or 
part of a bone structure in the mouth (see 38 C.F.R. 
§ 4.150), dental disorders due to service trauma, dental 
disorders aggravating service-connected disabilities, or 
dental disorders of former prisoners of war.  Outpatient 
dental treatment is also available under other circumstances, 
such as where the veteran has been granted total (100 
percent) compensation benefits, is participating in a 
vocational rehabilitation program, or the like.  38 C.F.R. 
§ 17.161(g)-(j).  These circumstances do not pertain to this 
case, nor does the veteran so contend. 

Where one of these factors enumerated in the statute or 
regulations, such as a dental disorder due to dental trauma, 
is present, the veteran will be eligible for VA dental 
treatment, even for a noncompensable dental condition, 
without the usual restrictions of timely application and one-
time treatment.  38 C.F.R. § 17.161(c).  

For the purposes of determining whether a veteran is eligible 
for dental care based on dental trauma, under 38 C.F.R. § 
17.161(c), the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 
(1997).

At the time the veteran submitted his dental claim, 
regulations provided that service connection would be granted 
for disease or injury of individual teeth and the investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a)(1998).  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were defined as non-disabling 
conditions, and could be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  38 C.F.R. § 
4.149 (1998).

The Board notes that, subsequent to submission of all 
evidence and issuance of the statement of the case (SOC) in 
January 1998, the governing regulations, 38 C.F.R. §§ 3.381 
and 4.149, were amended later that same year.  64 Fed. Reg. 
30,392-393 (June 8, 1999).  Prior to amendments, the 
regulations provided, at 38 C.F.R. § 4.149, that treatable 
carious teeth and replaceable missing teeth could be 
considered service-connected solely for purposes of 
establishing eligibility for outpatient dental treatment.  
This definition is retained in the amended regulations, but 
now appears at 38 C.F.R. § 3.381(a) rather than at 38 C.F.R. 
§ 4.149, which has been removed.  64 Fed. Reg. at 30,393.  
The amended regulations provide for service connection, for 
treatment purposes, of new caries filled more than 180 days 
after service entry or teeth filled or extracted more than 
180 days after service entry.  The regulation notes, at 
38 C.F.R. § 3.381(e)(3), that third molars will not be 
service-connected unless disease or pathology developed after 
180 days or more of active service, or unless the removal was 
due to dental trauma.  
38 C.F.R. § 4.150, the provision governing those dental 
conditions for which a compensable evaluation may be 
assigned, was not amended.  The provisions allowing 
outpatient dental treatment based on dental trauma incurred 
during service, including treatment for noncompensable dental 
conditions, were also unchanged.  38 C.F.R. § 17.161(c).  

Thus, if the veteran incurred dental trauma in service, he 
would be entitled to treatment of the teeth involved in the 
dental trauma and to treatment of other teeth affected by the 
residuals of the dental trauma, under either the old or the 
new regulations.  38 C.F.R. § 17.161(c).  

As noted by the veteran's representative, the veteran 
underwent a pre-induction examination in December 1960.  At 
that time, no dental notations were provided.  The veteran's 
service medical records for his first period of service 
include a February 1961 notation on a DD Form 735, "Health 
Record - Abstract of Service," which reflects that the 
veteran was seen in Dental Clinic in late February through 
early March 1961.  No specific treatment during those dates 
is noted on any dental treatment record associated with the 
file.  The Board notes that there is no record that the 
veteran was inducted prior to March 1961.  A service medical 
records noted in early March 1961, the day following the 
veteran's service induction, reflects that the veteran 
complained of pain in the entire spinal cord as a result of 
an automobile accident sustained in September 1960.  An 
August 1960 medical notes reflects that the veteran 
complained of pain after somebody fell on him.  

A service medical record dated in mid-March 1961 discloses 
that the veteran complained he was beaten by his superior.  
Superficial lacerations and abrasions of the left cheek and a 
split lip were treated.  No dental complaints were noted.  

An initial dental examination for the veteran's first period 
of service was conducted in March 1961.  That examination 
reflects that the veteran had two missing teeth, #1 and #16.  
Five teeth, #3, #8, #14, #19, and #30, were noted as having 
existing restorations or defects, and teeth #3 and #14 were 
noted as requiring dental work.  Tooth #30 was treated in 
June, July and August 1961.  
A private dental treatment record dated in late October 1961, 
a few days after the veteran's induction for his second 
period of service, reflects that the veteran was seen 
privately and had a diagnosis of acute pericornitis (sic) 
involving "the lower right 8."  The report noted that the 
indicated surgery should be done after the acute symptoms 
subsided.  For purposes of information only, and without 
reliance thereon, the Board notes that pericoronitis is an 
inflammation of the gingiva surrounding the crown of a tooth.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1258 (27th ed. 1988).

An October 1961 notation reflects that the veteran was seen 
in Dental Clinic in October 1961.  No specific treatment at 
that time is noted on any dental treatment record associated 
with the file.  The initial dental examination for the 
veteran's second period of service was conducted in December 
1961.  At that time, #3, #14, and #19 required work, #2 and 
#30 needed treatment, and #3, #14, and #19 had restorations.  

A dental treatment note dated in February 1962 reflects that 
tooth #31 was treated and #17 was extracted under anesthesia.  
In July 1962, tooth #30 was treated.  The dental portion of 
the veteran's service separation examination reflects that 
#1, #16, #17, and #32 were missing.    

The Board notes that the reference in the October 1961 
statement of private dental treatment to "the lower right 
8" is not clear.  There is no evidence that eight of the 
veteran's lower right teeth were thereafter treated.  There 
is no evidence that the private dentist meant to refer to the 
tooth identified as tooth #8 under usual dental nomenclature, 
since there is no evidence that tooth #8, the upper front 
right tooth, was treated at any time during service.  Tooth 
#17, which is the lower left 8th molar, was treated 
(extracted) in service after the October 1961 private 
diagnosis of pericoronitis.  Tooth #32, the lower right 8th 
molar, was missing at the time of the veteran's service 
separation, without any reference to that tooth in the 
service medical records.

The record also includes a letter, which appears to be 
written by the veteran's parents and addressed to the 
military facility at which he was stationed, Fort Lewis, 
Washington, which indicates that the veteran had acute 
infection and fever when he left for camp.

At a personal hearing held at the VAMC in September 1994, the 
veteran testified that he incurred dental trauma in service 
and suffered from a dental disease which required that 
certain teeth be extracted.  The veteran testified that, 
during his first period of service, while at Fort Leonard, he 
chipped two front teeth when a beam fell from a bridge his 
unit was building.  He testified that the teeth were repaired 
with "some kind of cement," and did not require treatment 
again until about 1990, when his teeth were treated during a 
VA hospitalization.  After these two teeth were chipped, he 
testified that he began having trouble with additional teeth, 
and "eight molars" were pulled.  

An operative permit dated in December 1990 reflects that 
tooth #12 was to be extracted.  

An undated report of contact attached to a February 1991 
request for adjudicative action reflects that the veteran 
stated he was struck in the mouth with the butt of a rifle 
while in service, requiring that 10 teeth be pulled.  A 
dental trauma evaluation was requested.  In May 1991, the 
veteran was notified that the VAMC had found no evidence of 
the occurrence of any dental trauma in service.  He was 
notified that he had appeal rights, but no notice of 
disagreement or appeal was received.  

In December 1993, the veteran filed a claim for a service-
connected dental disorder.  In the SOC issued in May 1994, 
the VAMC advised the veteran that he did not meet the 
criteria for any classification for which dental treatment 
was authorized, as there was no record of dental trauma while 
in service and the veteran was not service-connected for any 
disorder.  In a supplemental SOC issued in October 1994, the 
VAMC advised the veteran that pericoronitis in service would 
not entitle the veteran to post-service dental treatment.

In November 1997, a dentist reviewed the veteran's service 
medical records and provided a written opinion that the only 
extractions of teeth in service were of the veteran's molars, 
that there was no notation of oral trauma and tooth loss in 
the service medical records.

By a June 1998 statement, the veteran's representative 
acknowledged that all actions requested by the Board in its 
June 1997 remand had been accomplished, and requested that 
the veteran be granted service connection for teeth #1, #16, 
#17, and #32, as those teeth were missing at the time of the 
veteran's service separation, but were not missing at the 
time of his pre-induction examination in December 1960.  

By a statement submitted in July 1999, W.P. stated that he 
and the veteran were stationed together at Fort Lewis, 
Washington, and he recalled that the veteran had 8 molars 
removed at the end of October 1961.

By a statement dated in July 1999, an individual who 
identified himself as a former servicemember who served at 
Fort Lewis, Washington, stated he was involved in a car 
accident with several buddies during Christmas leave in 
December 1961.  The statement did not indicate what injuries 
the veteran sustained.  

In a July 1999 statement, the veteran indicated that an in-
service accident which resulted in dental trauma was incurred 
in December 1961.  

The initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that his claim of 
entitlement to service connection for a dental disorder, 
including a disorder due to dental trauma, is well grounded.  
38 U.S.C.A. § 5107(a).  To be well-grounded, the claim must 
be plausible, one which is meritorious on its own or capable 
of substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

A well-grounded claim requires competent evidence of current 
disability (a dental diagnosis in this case), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical/dental 
evidence).  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

There is no in-service or post-service medical or dental 
clinical record or opinion indicating that the veteran 
incurred a dental trauma during service, or indicating that 
any post-service dental disorder or condition might be linked 
to the veteran's service or any incident thereof.  In 
particular, the Board notes that, although the veteran's 
service dental records reflect that certain teeth were 
extracted during service, there is no medical (dental) 
evidence or opinion that these extractions are linked to any 
current dental disability.  

Significantly, the service medical records reflect that, at 
the time of the veteran's service discharge, only teeth #1, 
#16, #17, and #31 were missing.  The Board notes that third 
molars (also called "wisdom" teeth or supernumerary molars, 
see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1733 (27th ed. 1988)), 
may not be service-connected unless removed due to disease or 
pathology.  The Board notes that teeth numbers #1, #16, #17, 
and #32 are the third molars, with #1 being the third right 
maxillary molar, #16 being the third left maxillary molar, 
#17 being the third left mandibular molar, and #32 being the 
third right mandibular molar, as shown in the veteran's 
service dental records.  There is no evidence that these 
molars were removed as a result of disease or pathology.  

The Board notes the diagnosis of pericoronitis in October 
1961, near the beginning of the veteran's second period of 
service.  The Board notes that, under the current 
regulations, the veteran would not be entitled to service 
connection for any extraction which followed the 
pericoronitis, even if a tooth other than a third molar was 
removed, because the veteran had not been in service for 180 
days at that time.  The veteran has not submitted any dental 
evidence to establish that he currently has a dental 
disability due to pericoronitis treated in service, so he is 
not entitled to service connection for pericoronitis, under 
either the "old" or the revised version of the applicable 
regulations.  

The Board notes the veteran's contention that tooth #8 was 
capped or broken in service.  However, there is no inservice 
medical or dental record to establish that tooth 8 was broken 
or was treated in service, and there is no post-service 
evidence to this effect.  

The only evidence of record that the veteran incurred dental 
trauma in service is the veteran's own lay statement.  The 
veteran has not submitted any evidence that he has the 
expertise to provide a dental diagnosis, and thus, his 
statement that he sustained dental trauma as the result of 
any injury to his mouth in service is not sufficient to 
establish a well-grounded claim.  38 U.S.C.A. § 5107(a); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board notes that the 
statement of W.P. to the effect that the veteran had 8 molars 
removed during service, does not refer to any trauma 
preceding those extractions.  In the absence of any in-
service or post-service dental records reflecting removal of 
8 molars, the lay statements of the veteran or his fellow 
servicemember as to the number of teeth extracted in service 
do not establish a well-grounded claim for extraction of 
those teeth, in the absence of any supporting medical or 
dental evidence.  The Board also notes that the statement 
furnished by another former fellow servicemember indicates 
that the veteran was involved in a motor vehicle accident, 
but does not reflect that the former fellow servicemember had 
any personal knowledge or observation that the veteran 
incurred dental trauma.

The record is devoid of any private or VA dental records for 
the period from the veteran's service separation in August 
1962 until December 1990.  In the absence of any evidence to 
support the veteran's contention, other than his own lay 
statement that he believes he incurred dental trauma and was 
treated for that trauma during service, where the trauma 
incurrence or treatment is not reflected in any record, it 
would be unreasonable for the Board to assume that in-service 
records of dental treatment were incomplete.

The Board further notes that there is no medical or dental 
opinion, other than the veteran's unsupported lay statement, 
which links any current dental disorder to a dental disorder 
or injury incurred during service.  The veteran's opinion as 
to the etiology of his current dental disorders does not 
serve to establish a well-grounded claim.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of medical 
etiology cannot render a claim well-grounded); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (lay persons are 
not competent to render medical opinions).

The Board notes in particular the veteran's statements that a 
tooth or teeth were broken or were capped in service.  Even 
if these statements were considered sufficient to establish 
that the veteran did incur an injury requiring that a tooth 
or teeth be capped in service, the veteran's lay statement 
cannot provide a nexus between the in-service dental trauma 
or dental restoration and a current dental disability.  In 
the absence of any medical or dental evidence that the 
veteran has a current dental disability due to in-service 
trauma or dental restoration, he has not presented a well-
grounded claim.  Thus, the claim must be denied as not well-
grounded.  38 U.S.C.A. § 5107(a); see Woodson v. Brown, 8 
Vet. App. 352, 353-54 (1995).

Under the amended regulations, the veteran is entitled to 
service connection, at least for treatment purposes, of teeth 
extracted or filled more than 180 days after service, such as 
replacement of a broken portion of a tooth with a cap.  The 
Board further notes that the dental records are somewhat 
incomplete as to the exact condition of tooth #8 at the 
conclusion of the veteran's service.  While the record 
reflects that there was an abnormality of tooth #8 on initial 
dental examination in March 1961, there is no further 
notation of abnormality or of any dental work performed on 
tooth #8.  Thus, there is no evidence that tooth #8 was 
injured or treated in service, nor is there any evidence that 
the veteran has a current dental disability due to any in-
service injury or treatment of tooth #8.  Thus, the veteran 
has not established a well-grounded claim of entitlement to 
service connection for treatment purposes for this tooth, in 
the absence of medical or dental evidence of trauma, 
treatment after 180 days, or other circumstance under which a 
well-grounded claim may be established.   

As discussed above, the veteran has not presented a well-
grounded claim of entitlement to service connection for 
dental trauma.  Moreover, the Board has considered each 
category or basis under which outpatient dental treatment is 
authorized under 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  
There is no category authorizing service connection for a 
dental disorder for purposes of dental examination or 
outpatient dental treatment under which the veteran has 
established a plausible claim.  He does not present a well-
grounded claim of entitlement to service connection on any 
basis, including for treatment purposes, under the old or new 
regulations.  To the extent the claim for service connection 
is a claim for dental treatment, it is not well-grounded.  
Woodson v. Brown, 8 Vet. App. 352 (1995).  

The veteran has been notified of the requirement to submit a 
well-grounded claim, and has been notified of the evidentiary 
requirements for a well-grounded claim based on dental trauma 
or other criteria.  The veteran has not identified any 
available post-service dental evidence prior to 1990, or any 
other dental evidence or opinion which might serve to well 
ground his claim on any basis.  The Board finds that it would 
be fruitless, under the circumstances, to remand the claim to 
notify the veteran of the amended regulations, since there is 
no evidence or allegation that would suggest that the veteran 
could submit a plausible claim or that the outcome would be 
changed.  See Bernard v. Brown, 4 Vet. App.. 384, 394 (1993).


ORDER

Entitlement to service connection for a dental disorder for 
purposes of establishing eligibility to outpatient dental 
treatment at VA expense is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

